
	

113 HRES 85 IH: Recognizing the importance of acknowledging the contributions of Dominican-Americans to the United States.
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 85
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2013
			Mr. Rangel (for
			 himself, Mr. Serrano,
			 Mr. Pierluisi,
			 Mr. Moran,
			 Mr. Crowley, and
			 Mr. Cicilline) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the importance of acknowledging
		  the contributions of Dominican-Americans to the United States.
	
	
		Whereas since the initial wave of Dominican migration in
			 the 1960s to the most recent arrivals of today, Dominicans have worked hard to
			 contribute to the national identity of the United States, educating people on
			 their culture and traditions and enriching the quality of our shared
			 futures;
		Whereas Dominican-Americans living on our shores have been
			 motivated by the value of hard work and the bonds of family, the same pillars
			 of our society that has built this great Nation for over 230 years;
		Whereas contributions from Dominican-Americans can be
			 found in every facet of United States life, from the many baseball stars in our
			 national pastime, to fashion legend Oscar de la Renta, to the thousands of
			 professionals that do battle as soldiers, doctors, lawyers, journalists,
			 educators, and many other public servants;
		Whereas many of our hemisphere's first institutions were
			 established on the shores of the Dominican Republic, including the first
			 cathedral and the oldest university;
		Whereas Dominicans are freedom loving people who first
			 began their campaign for their independence in 1831 under the leadership of
			 Juan Pablo Duarte, who formed a secret society named The Trinity that led to a
			 decisive uprising, which resulted in independence for the Dominican
			 Republic;
		Whereas after the long and hard fought campaign for
			 freedom, a ceremonial musket shot fired on February 27, 1844, marked the
			 Dominican Republic's first official Independence Day;
		Whereas it is appropriate that the United States reserve
			 the period between January 21 to February 27 to celebrate and honor Dominican
			 heritage;
		Whereas it would be befitting to celebrate Dominican
			 heritage beginning on January 21, The Day of the Procession of Altagracia, The
			 Dominican Republic's most important religious celebration;
		Whereas it would also be befitting to end the period of
			 Dominican heritage on February 27, the Dominican Republic's Independence
			 Day;
		Whereas during the period between January 21 to February
			 27 of each year, the Dominican people also celebrate Carnival, the biggest,
			 most colorful event in the Dominican Republic where participants dress in
			 colorful masks and costumes, crack whips, and dance in the street as a symbol
			 of the end of slavery and Spanish rule;
		Whereas it would give us the opportunity to acknowledge
			 and applaud the economic, cultural, and social contributions
			 Dominican-Americans have made to the United States; and
		Whereas it would also give us an opportunity to consider
			 the many Dominican achievements, on the island and in the United States: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of acknowledging
			 the contributions of Dominican-Americans to the United States;
			(2)supports the
			 establishment of a national month of recognition for Dominican-Americans to
			 honor the Dominican people and their contributions; and
			(3)urges the
			 President to issue a proclamation calling on the people of the United States to
			 observe a national month of recognition for Dominican-Americans with
			 appropriate ceremonies, programs, and activities.
			
